Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on June 24, 2022 in response to the Office Action of March 29, 2022 is acknowledged and has been entered. Claims 1, 9 and 15 have been amended. Claims 1-20 are pending and under examination in this Office Action.
Response to Arguments
Applicant's arguments filed June 24, 2022 have been fully considered but they are not persuasive.
Applicant states that “Further, Applicant’s remediation modules are specific to a vendor's corresponding overlay. This is not suggested by the prior art, individually or in combination” and “Vijayan is cited for the remediation module via its orchestrator. However, this does not suggest the remediation module is specific to a corresponding overlay (Reply, pp. 8-9).”
	Examiner respectfully disagrees. Applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, the amended claim limitation “utilizing one or more remediation modules each specific to a corresponding overlay” with respect to independent claims 1, 9 and 15 is interpreted as that an overlay has a specific remediation module and each remediation module is not limited to correspond to only one overlay.
	Therefore, the remediation module via an orchestrator as disclosed in Vijayan is still considered to teach the amended claim limitation “utilizing one or more remediation modules each specific to a corresponding overlay” (Vijayan, FIG. 2, para. [0025]).   
Response to Amendment
Applicant's arguments with respect to claims 1 - 20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The previous claim rejections under 35 U.S.C. 103 to claims 1-20 are now withdrawn in view of the claim amendments. However, upon further consideration in view of the amendments, new grounds of rejection are now made. See the rejection sections for details.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 11-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vijayan et al. (U.S. Pub. No. US 2020/0401936 A1), herein referred to as Vijayan, in view of Cooper et al. (U.S. Pub. No. US 2017/0250892 A1), herein referred to as Cooper, in view of JHA (U.S. Pub. No. US 2021/0044508 A1), and in further view of Tomkins et al. (U.S. Pub. No. US 2019/0222491 A1), herein referred to as Tomkins. 
In regard to claim 1, Vijayan teaches a non-transitory computer-readable medium having instructions stored thereon for programming one or more processors to perform steps of (“… The method can be performed as part of system that includes one or more physical servers having physical processors. The processors can execute instructions to perform the method. In one example, the instructions are read from a non-transitory, computer-readable medium …” – para. [0013]):
	obtaining overlay telemetry data (e.g. the KPI data of overlay components – para. [0024], [0028]) from a plurality of overlays, … (FIG. 1; “… The KPI engine, also referred to as a VM overlay or virtual overlay, can monitor and report KPIs of the VMs in the Telco cloud …” – para. [0024]; “… At stage 110, the ML engine can receive KPIs relating to a virtual component, such as a VNF …” – para. [0028]); …;
	obtaining underlay telemetry data from one or more underlays, wherein each underlay includes physical infrastructure for supporting one or more of network, compute, and store functions for the plurality of overlays (FIG. 1; FIG. 4; “… The fault detection engine, also referred to as a hardware analytics engine or HW overlay, can perform service assurance of physical devices such as hardware servers and routers. This can include reporting causal analysis, such as packet loss, relating to the physical hardware of the Telco cloud …” – para. [0024]; “… The actions can pertain to virtual components such as VNFs and physical components such as physical networking and storage devices, such as routers, switches, servers, and databases …” – para. [0094]); 
	analyzing the processed overlay telemetry data and the underlay telemetry data via a Key Performance Factor (KPF) model that correlates one or more of the plurality of overlays and the one or more underlays together (e.g. the ML engine correlating the KPI analytics and the physical fault data; Examiner notes that the Cooper and JHA teach processing the obtained overlay telemetry data later in this Office Action; FIG. 1; “… The ML engine can map the physical and virtual components so that the KPI analytics and causal analytics using a graph database, evaluating KPIs and faults together as part of root cause analysis (‘RCA’). The mapping can be done based on alerts received from both the virtual (KPI) and hardware (fault detection) engines, which can identify particular virtual and physical components …” – para. [0025]); 
	responsive to an anomaly (e.g. a software or hardware problem – para. [0025]) or a threshold crossing based on the KPF model, performing a Root Cause Analysis (RCA) to identify a root cause of the anomaly or the threshold crossing (FIG. 1; “… The ML engine can map the physical and virtual components so that the KPI analytics and causal analytics using a graph database, evaluating KPIs and faults together as part of root cause analysis (‘RCA’) … the ML engine can predict whether a software or hardware problem exists by comparing the mapped virtual and physical information to action policies of an ever-evolving model …” – para. [0025]); and 
	mapping one or more actions (e.g. alert or remediation scripts – para. [0025]) … to the root cause utilizing one or more remediation modules (e.g. the orchestrator – para. [0025]) each specific to a corresponding overlay (e.g. specifying remedial actions such as using an orchestrator process to fix a failing VNF problem; FIG. 2; “… The model can specify prediction criteria and remedial actions, such as alerts to notify an admin or scripts for automatic remediations. As examples, a service operations interface can provide an administrator with an alert regarding a physical problem. In another example, based on the alert from the ML engine, the orchestrator process can automatically instantiate a new VNF host to replace another that is failing. …” – para. [0025]).
	Vijayan does not explicitly teach, but Cooper teaches wherein each overlay is an application (e.g. each VNF being configured to perform a virtualized network service – para. [0065]) and there is a corresponding telemetry adaptor (e.g. an SLA agent – para. [0067]) for each overlay (FIG. 4; “… the VNF instances 420 may include any number of VNFs to perform network services, such as may be performed in service function chaining (SFC) or a VNF forwarding graph … the VNF instances 420 may include multiple VNFs, each configured to process network traffic by performing a virtualized network service, such as a firewall service, a NAT service, a DPI service, an EPC service, an MME service, a PGW service, a SGW service, a billing service, a TCP optimization service, and/or other virtual network service(s) … ” – para. [0065]; “… Each of the illustrative VNF instances 420 includes an SLA agent 430. Each of the SLA agents 430 is configured to securely collect and package telemetry data based on an SLA policy received from the NFV SLA controller 102 …” – para. [0067]);
	processing the overlay telemetry data with the corresponding telemetry adaptors to normalize associated variables … (e.g. the SLA agents being configured to preprocess such as timestamp the telemetry data; FIG. 4; “… The SLA monitoring agents are configured timestamp collected telemetry data prior to transmission, such as by a secure clock …” – para. [0061]); …
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Vijayan in view of Cooper in order to incorporate a method to include an SLA agent to collect telemetry data for each VNF instance performing a virtualized network service and to preprocess the timestamp of the telemetry data as disclosed by Cooper. One of ordinary skilled in the art would have been motivated because such incorporation would facilitate active monitoring of the network performance in multitenant environments (Copper, para. [0002]).
	Vijayan in view of Cooper do not explicitly teach, but JHA teaches processing the overlay telemetry data (e.g. the event logs or event data – para. [0018], [0019], [0022]) … to normalize associated variables (e.g. metadata properties – para. [0022]) to one or more vendors’ specific telemetry (e.g. normalizing the event logs from various cloud providers based on their metadata properties; FIG. 1; FIG. 2; “… Exemplary event objects can include event logs or other event data … As the event objects 102, 104, 106 are received, the system analyzes 108 the event objects to identify the cloud provider from which the respective event objects 102, 104, 106 are received …” – para. [0018]; “… Once the system has identified 108 the source cloud provider for a given event object, the system sends the respective event object 102, 104, 106 to a handler 110, 112, 114 which is configured to normalize the event object 102, 104, 106 based on its source …” – para. [0019]; “… Within the computing system 204 is a platform engine 208 which receives the event objects and identifies their origination based on metadata properties associated with each event object. As illustrated, each event object is normalized based on the cloud provider 210, 212, 214 from which it was received …” – para. [0022]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Vijayan in view of Cooper and further in view of JHA in order to incorporate a method to normalize the event data/logs based on from which cloud provider it is received as disclosed by JHA. One of ordinary skilled in the art would have been motivated because such incorporation would facilitate the event data/logs from various cloud providers for further processing (JHA, para. [0016]).
	Vijayan in view of Cooper and further in view of JHA do not explicitly teach, but Tomkins teaches mapping one or more actions (e.g. candidate mediation options – para. [0107]) with associated priorities to the root cause (e.g. selecting candidate mediation options to mitigate the root causes having the most impact and taking least cost to repair in higher priority; FIG. 10; “… The remediation plan process 400 selects remediation options to apply (step 406), i.e., candidate mediation options (including the time of application): these can be capacity changes, content cache changes, stream routing changes, etc. … The selection can include selecting the candidate root causes that will be mitigated and through which options: typically, these are organized into the most desirable sequence of application (those predicted to have the most impact and can be repaired at least cost are preferred) …” – para. [0107]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Vijayan in view of Cooper in view of JHA and further in view of Tomkins in order to incorporate a method to select remediation options to mitigate the root causes having the most impact and taking least cost to repair in higher priority as disclosed by Tomkins. One of ordinary skilled in the art would have been motivated because such incorporation would provide less expensive and better performance solution to improve quality of experience (Tomkins, para. [0005]).
In regard to claim 5, Vijayan does not explicitly teach, but Cooper teaches wherein at least two of the plurality of overlays are from different vendors (FIG. 4; “… The NFV infrastructure 108 includes all of the hardware and software components (i.e., virtual compute, storage, and network resources, virtualization software, hardware compute, storage, and network resources, etc.) of the computing nodes (e.g., the computing nodes 110 of FIG. 1) from which the VNFs may be deployed. It should be appreciated that the physical and/or virtual components of the NFV infrastructure 108 may span across different locations, data centers, geographies, providers, etc. …” – para. [0062]), and wherein each corresponding telemetry adaptor is configured to normalize generalized telemetry collection (e.g. the SLA agents being configured to preprocess such as timestamp the telemetry data; FIG. 4; “… The SLA monitoring agents are configured timestamp collected telemetry data prior to transmission, such as by a secure clock …” – para. [0061]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Vijayan in view of Cooper in order to incorporate a method to include an SLA agent to collect and preprocess such as timestamp telemetry data for each VNF instance performing a virtualized network service as disclosed by Cooper. One of ordinary skilled in the art would have been motivated because such incorporation would facilitate active monitoring of the network performance in multitenant environments (Copper, para. [0002]).
In regard to claim 6, Vijayan teaches wherein the KPF model is configured to adapt the overlay telemetry data and the underlay telemetry data from multiple vendor specific telemetry models to measure performance of an overlay (FIG. 1; FIG. 3; “… In one example, the ML engine can operate separately and remotely from the virtual or physical analytics engine. This can allow the ML engine to be offered as service to network providers, in an example … The ML engine can also be part of the virtual analytics engine or the physical analytics engine, in different examples …” – para. [0028]; “… For pattern matching 345, the ML engine 340 can determine if a history of events fall under a pattern and whether the real-time KPIs 325 also fall into or deviate from the pattern. This can be based on applying dynamic thresholds 350 developed from historical patterns to the real-time KPIs 325, such as current packet drop rate and percentage. The ML engine 340 can also perform mapping 355 to determine associations between a virtual switch and the physical network, using the graph database …” – para. [0087]; “… In the example of FIG. 3, this can include identifying packet loss and near-future performance deterioration of specific network components, such as the virtual switch and underlying physical hardware, as indicated by element 360 …” – para. [0088]).
In regard to claim 7, Vijayan teaches wherein the RCA utilizes any of unlearned or learned Artificial Intelligence, anomaly detection (e.g. detecting the problem – para. [0073]), threshold crossing, and weakest link analysis (FIG. 4; “… The alert sent to the destination (e.g., orchestrator) can include a root cause analysis (‘RCA’) used by the destination for performing the remedial action. The RCA can be a hardware alert that is sent to the self-healing component. The RCA can come from the physical or virtual analytics engine and identify at least one virtual component (for example, VNF) whose KPI attributes were used in detecting the problem along with the correlating physical hardware device …” – para. [0073]).
In regard to claim 8, Vijayan teaches wherein the one or more remediation modules (e.g. the orchestrator – para. [0025]) are configured to utilize the root cause to one or more of enact a change in the underlay, enact a change in the plurality of overlays (e.g. instantiating a new VNF host – para. [0025]), and communicate results (e.g. providing alerts to an admin; FIG. 2; “… the ML engine can predict whether a software or hardware problem exists by comparing the mapped virtual and physical information to action policies of an ever-evolving model. The model can specify prediction criteria and remedial actions, such as alerts to notify an admin or scripts for automatic remediations. As examples, a service operations interface can provide an administrator with an alert regarding a physical problem. In another example, based on the alert from the ML engine, the orchestrator process can automatically instantiate a new VNF host to replace another that is failing …” – para. [0025]).
In regard to claim 9, Vijayan teaches an apparatus comprising: one or more processors and memory comprising instructions that, when executed, cause the one or more processors (“… The method can be performed as part of system that includes one or more physical servers having physical processors. The processors can execute instructions to perform the method. In one example, the instructions are read from a non-transitory, computer-readable medium …” – para. [0013]) to
	obtain overlay telemetry data (e.g. the KPI data of overlay components – para. [0024], [0028]) from a plurality of overlays, … (FIG. 1; “… The KPI engine, also referred to as a VM overlay or virtual overlay, can monitor and report KPIs of the VMs in the Telco cloud …” – para. [0024]; “… At stage 110, the ML engine can receive KPIs relating to a virtual component, such as a VNF …” – para. [0028]), …,
	obtain underlay telemetry data from one or more underlays, wherein each underlay includes physical infrastructure for supporting one or more of network, compute, and store functions for the plurality of overlays (FIG. 1; FIG. 4; “… The fault detection engine, also referred to as a hardware analytics engine or HW overlay, can perform service assurance of physical devices such as hardware servers and routers. This can include reporting causal analysis, such as packet loss, relating to the physical hardware of the Telco cloud …” – para. [0024]; “… The actions can pertain to virtual components such as VNFs and physical components such as physical networking and storage devices, such as routers, switches, servers, and databases …” – para. [0094]),
	analyze the processed overlay telemetry data and the underlay telemetry data via a Key Performance Factor (KPF) model that correlates one or more of the plurality of overlays and the one or more underlays together (e.g. the ML engine correlating the KPI analytics and the physical fault data; Examiner notes that the Cooper and JHA teach processing the obtained overlay telemetry data later in this Office Action; FIG. 1; “… The ML engine can map the physical and virtual components so that the KPI analytics and causal analytics using a graph database, evaluating KPIs and faults together as part of root cause analysis (‘RCA’). The mapping can be done based on alerts received from both the virtual (KPI) and hardware (fault detection) engines, which can identify particular virtual and physical components …” – para. [0025]), 
	responsive to an anomaly (e.g. a software or hardware problem – para. [0025]) or a threshold crossing based on the KPF model, perform a Root Cause Analysis (RCA) to identify a root cause of the anomaly or the threshold crossing (FIG. 1; “… The ML engine can map the physical and virtual components so that the KPI analytics and causal analytics using a graph database, evaluating KPIs and faults together as part of root cause analysis (‘RCA’) … the ML engine can predict whether a software or hardware problem exists by comparing the mapped virtual and physical information to action policies of an ever-evolving model …” – para. [0025]), and Page 18 of 21Attorney Docket No.: 10.2845PATENT 
	map one or more actions (e.g. alert or remediation scripts – para. [0025]) … to the root cause utilizing one or more remediation modules (e.g. the orchestrator – para. [0025]) each specific to a corresponding overlay (e.g. specifying remedial actions such as using an orchestrator process to fix a failing VNF problem; FIG. 2; “… The model can specify prediction criteria and remedial actions, such as alerts to notify an admin or scripts for automatic remediations. As examples, a service operations interface can provide an administrator with an alert regarding a physical problem. In another example, based on the alert from the ML engine, the orchestrator process can automatically instantiate a new VNF host to replace another that is failing. …” – para. [0025]).
	Vijayan does not explicitly teach, but Cooper teaches wherein each overlay is an application (e.g. each VNF being configured to perform a virtualized network service – para. [0065]) and there is a corresponding telemetry adaptor (e.g. an SLA agent – para. [0067]) for each overlay (FIG. 4; “… the VNF instances 420 may include any number of VNFs to perform network services, such as may be performed in service function chaining (SFC) or a VNF forwarding graph … the VNF instances 420 may include multiple VNFs, each configured to process network traffic by performing a virtualized network service, such as a firewall service, a NAT service, a DPI service, an EPC service, an MME service, a PGW service, a SGW service, a billing service, a TCP optimization service, and/or other virtual network service(s) … ” – para. [0065]; “… Each of the illustrative VNF instances 420 includes an SLA agent 430. Each of the SLA agents 430 is configured to securely collect and package telemetry data based on an SLA policy received from the NFV SLA controller 102 …” – para. [0067]),
	process the overlay telemetry data with the corresponding telemetry adaptors to normalize associated variables … (e.g. the SLA agents being configured to preprocess such as timestamp the telemetry data; FIG. 4; “… The SLA monitoring agents are configured timestamp collected telemetry data prior to transmission, such as by a secure clock …” – para. [0061]), …
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Vijayan in view of Cooper in order to incorporate a method to include an SLA agent to collect telemetry data for each VNF instance performing a virtualized network service and to preprocess the timestamp of the telemetry data as disclosed by Cooper. One of ordinary skilled in the art would have been motivated because such incorporation would facilitate active monitoring of the network performance in multitenant environments (Copper, para. [0002]).
	Vijayan in view of Cooper do not explicitly teach, but JHA teaches process the overlay telemetry data (e.g. the event logs or event data – para. [0018], [0019], [0022]) … to normalize associated variables (e.g. metadata properties – para. [0022]) to one or more vendors’ specific telemetry (e.g. normalizing the event logs from various cloud providers based on their metadata properties; FIG. 1; FIG. 2; “… Exemplary event objects can include event logs or other event data … As the event objects 102, 104, 106 are received, the system analyzes 108 the event objects to identify the cloud provider from which the respective event objects 102, 104, 106 are received …” – para. [0018]; “… Once the system has identified 108 the source cloud provider for a given event object, the system sends the respective event object 102, 104, 106 to a handler 110, 112, 114 which is configured to normalize the event object 102, 104, 106 based on its source …” – para. [0019]; “… Within the computing system 204 is a platform engine 208 which receives the event objects and identifies their origination based on metadata properties associated with each event object. As illustrated, each event object is normalized based on the cloud provider 210, 212, 214 from which it was received …” – para. [0022]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Vijayan in view of Cooper and further in view of JHA in order to incorporate a method to normalize the event data/logs based on from which cloud provider it is received as disclosed by JHA. One of ordinary skilled in the art would have been motivated because such incorporation would facilitate the event data/logs from various cloud providers for further processing (JHA, para. [0016]).
	Vijayan in view of Cooper and further in view of JHA do not explicitly teach, but Tomkins teaches mapping one or more actions (e.g. candidate mediation options – para. [0107]) with associated priorities to the root cause (e.g. selecting candidate mediation options to mitigate the root causes having the most impact and taking least cost to repair in higher priority; FIG. 10; “… The remediation plan process 400 selects remediation options to apply (step 406), i.e., candidate mediation options (including the time of application): these can be capacity changes, content cache changes, stream routing changes, etc. … The selection can include selecting the candidate root causes that will be mitigated and through which options: typically, these are organized into the most desirable sequence of application (those predicted to have the most impact and can be repaired at least cost are preferred) …” – para. [0107]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Vijayan in view of Cooper in view of JHA and further in view of Tomkins in order to incorporate a method to select remediation options to mitigate the root causes having the most impact and taking least cost to repair in higher priority as disclosed by Tomkins. One of ordinary skilled in the art would have been motivated because such incorporation would provide less expensive and better performance solution to improve quality of experience (Tomkins, para. [0005]).
In regard to claim 11, Vijayan does not explicitly teach, but Cooper teaches wherein at least two of the plurality of overlays are from different vendors (FIG. 4; “… The NFV infrastructure 108 includes all of the hardware and software components (i.e., virtual compute, storage, and network resources, virtualization software, hardware compute, storage, and network resources, etc.) of the computing nodes (e.g., the computing nodes 110 of FIG. 1) from which the VNFs may be deployed. It should be appreciated that the physical and/or virtual components of the NFV infrastructure 108 may span across different locations, data centers, geographies, providers, etc. …” – para. [0062]), and wherein each corresponding telemetry adaptor is configured to normalize generalized telemetry collection (e.g. the SLA agents being configured to preprocess such as timestamp the telemetry data; FIG. 4; “… The SLA monitoring agents are configured timestamp collected telemetry data prior to transmission, such as by a secure clock …” – para. [0061]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Vijayan in view of Cooper in order to incorporate a method to include an SLA agent to collect and preprocess such as timestamp telemetry data for each VNF instance performing a virtualized network service as disclosed by Cooper. One of ordinary skilled in the art would have been motivated because such incorporation would facilitate active monitoring of the network performance in multitenant environments (Copper, para. [0002]).
In regard to claim 12, Vijayan teaches wherein the KPF model is configured to adapt the overlay telemetry data and the underlay telemetry data from multiple vendor specific telemetry models to measure performance of an overlay (FIG. 1; FIG. 3; “… In one example, the ML engine can operate separately and remotely from the virtual or physical analytics engine. This can allow the ML engine to be offered as service to network providers, in an example … The ML engine can also be part of the virtual analytics engine or the physical analytics engine, in different examples …” – para. [0028]; “… For pattern matching 345, the ML engine 340 can determine if a history of events fall under a pattern and whether the real-time KPIs 325 also fall into or deviate from the pattern. This can be based on applying dynamic thresholds 350 developed from historical patterns to the real-time KPIs 325, such as current packet drop rate and percentage. The ML engine 340 can also perform mapping 355 to determine associations between a virtual switch and the physical network, using the graph database …” – para. [0087]; “… In the example of FIG. 3, this can include identifying packet loss and near-future performance deterioration of specific network components, such as the virtual switch and underlying physical hardware, as indicated by element 360 …” – para. [0088]).
In regard to claim 13, Vijayan teaches wherein the RCA utilizes any of unlearned or learned Artificial Intelligence, anomaly detection (e.g. detecting the problem – para. [0073]), threshold crossing, and weakest link analysis (FIG. 4; “… The alert sent to the destination (e.g., orchestrator) can include a root cause analysis (‘RCA’) used by the destination for performing the remedial action. The RCA can be a hardware alert that is sent to the self-healing component. The RCA can come from the physical or virtual analytics engine and identify at least one virtual component (for example, VNF) whose KPI attributes were used in detecting the problem along with the correlating physical hardware device …” – para. [0073]).
In regard to claim 14, Vijayan teaches wherein the one or more remediation modules (e.g. the orchestrator – para. [0025]) are configured to utilize the root cause to one or more of enact a change in the underlay, enact a change in the plurality of overlays (e.g. instantiating a new VNF host – para. [0025]), and communicate results (e.g. providing alerts to an admin; FIG. 2; “… the ML engine can predict whether a software or hardware problem exists by comparing the mapped virtual and physical information to action policies of an ever-evolving model. The model can specify prediction criteria and remedial actions, such as alerts to notify an admin or scripts for automatic remediations. As examples, a service operations interface can provide an administrator with an alert regarding a physical problem. In another example, based on the alert from the ML engine, the orchestrator process can automatically instantiate a new VNF host to replace another that is failing …” – para. [0025]).
In regard to claim 15, Vijayan teaches a method (“… The method can be performed as part of system that includes one or more physical servers having physical processors. The processors can execute instructions to perform the method. In one example, the instructions are read from a non-transitory, computer-readable medium …” – para. [0013]) comprising:
	obtaining overlay telemetry data (e.g. the KPI data of overlay components – para. [0024], [0028]) from a plurality of overlays, … (FIG. 1; “… The KPI engine, also referred to as a VM overlay or virtual overlay, can monitor and report KPIs of the VMs in the Telco cloud …” – para. [0024]; “… At stage 110, the ML engine can receive KPIs relating to a virtual component, such as a VNF …” – para. [0028]); …;
	obtaining underlay telemetry data from one or more underlays, wherein each underlay includes physical infrastructure for supporting one or more of network, compute, and store functions for the plurality of overlays (FIG. 1; FIG. 4; “… The fault detection engine, also referred to as a hardware analytics engine or HW overlay, can perform service assurance of physical devices such as hardware servers and routers. This can include reporting causal analysis, such as packet loss, relating to the physical hardware of the Telco cloud …” – para. [0024]; “… The actions can pertain to virtual components such as VNFs and physical components such as physical networking and storage devices, such as routers, switches, servers, and databases …” – para. [0094]); 
	analyzing the processed overlay telemetry data and the underlay telemetry data via a Key Performance Factor (KPF) model that correlates one or more of the plurality of overlays and the one or more underlays together (e.g. the ML engine correlating the KPI analytics and the physical fault data; Examiner notes that the Cooper and JHA teach processing the obtained overlay telemetry data later in this Office Action; FIG. 1; “… The ML engine can map the physical and virtual components so that the KPI analytics and causal analytics using a graph database, evaluating KPIs and faults together as part of root cause analysis (‘RCA’). The mapping can be done based on alerts received from both the virtual (KPI) and hardware (fault detection) engines, which can identify particular virtual and physical components …” – para. [0025]); Page 19 of 21Attorney Docket No.: 10.2845PATENT 
	responsive to an anomaly (e.g. a software or hardware problem – para. [0025]) or a threshold crossing based on the KPF model, performing a Root Cause Analysis (RCA) to identify a root cause of the anomaly or the threshold crossing (FIG. 1; “… The ML engine can map the physical and virtual components so that the KPI analytics and causal analytics using a graph database, evaluating KPIs and faults together as part of root cause analysis (‘RCA’) … the ML engine can predict whether a software or hardware problem exists by comparing the mapped virtual and physical information to action policies of an ever-evolving model …” – para. [0025]); and 
	mapping one or more actions (e.g. alert or remediation scripts – para. [0025]) … to the root cause utilizing one or more remediation modules (e.g. the orchestrator – para. [0025]) each specific to a corresponding overlay (e.g. specifying remedial actions such as using an orchestrator process to fix a failing VNF problem; FIG. 2; “… The model can specify prediction criteria and remedial actions, such as alerts to notify an admin or scripts for automatic remediations. As examples, a service operations interface can provide an administrator with an alert regarding a physical problem. In another example, based on the alert from the ML engine, the orchestrator process can automatically instantiate a new VNF host to replace another that is failing. …” – para. [0025]).
	Vijayan does not explicitly teach, but Cooper teaches wherein each overlay is an application (e.g. each VNF being configured to perform a virtualized network service – para. [0065]) and there is a corresponding telemetry adaptor (e.g. an SLA agent – para. [0067]) for each overlay (FIG. 4; “… the VNF instances 420 may include any number of VNFs to perform network services, such as may be performed in service function chaining (SFC) or a VNF forwarding graph … the VNF instances 420 may include multiple VNFs, each configured to process network traffic by performing a virtualized network service, such as a firewall service, a NAT service, a DPI service, an EPC service, an MME service, a PGW service, a SGW service, a billing service, a TCP optimization service, and/or other virtual network service(s) … ” – para. [0065]; “… Each of the illustrative VNF instances 420 includes an SLA agent 430. Each of the SLA agents 430 is configured to securely collect and package telemetry data based on an SLA policy received from the NFV SLA controller 102 …” – para. [0067]);
	processing the overlay telemetry data with the corresponding telemetry adaptors to normalize associated variables … (e.g. the SLA agents being configured to preprocess such as timestamp the telemetry data; FIG. 4; “… The SLA monitoring agents are configured timestamp collected telemetry data prior to transmission, such as by a secure clock …” – para. [0061]); …
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Vijayan in view of Cooper in order to incorporate a method to include an SLA agent to collect telemetry data for each VNF instance performing a virtualized network service and to preprocess the timestamp of the telemetry data as disclosed by Cooper. One of ordinary skilled in the art would have been motivated because such incorporation would facilitate active monitoring of the network performance in multitenant environments (Copper, para. [0002]).
	Vijayan in view of Cooper do not explicitly teach, but JHA teaches processing the overlay telemetry data (e.g. the event logs or event data – para. [0018], [0019], [0022]) … to normalize associated variables (e.g. metadata properties – para. [0022]) to one or more vendors’ specific telemetry (e.g. normalizing the event logs from various cloud providers based on their metadata properties; FIG. 1; FIG. 2; “… Exemplary event objects can include event logs or other event data … As the event objects 102, 104, 106 are received, the system analyzes 108 the event objects to identify the cloud provider from which the respective event objects 102, 104, 106 are received …” – para. [0018]; “… Once the system has identified 108 the source cloud provider for a given event object, the system sends the respective event object 102, 104, 106 to a handler 110, 112, 114 which is configured to normalize the event object 102, 104, 106 based on its source …” – para. [0019]; “… Within the computing system 204 is a platform engine 208 which receives the event objects and identifies their origination based on metadata properties associated with each event object. As illustrated, each event object is normalized based on the cloud provider 210, 212, 214 from which it was received …” – para. [0022]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Vijayan in view of Cooper and further in view of JHA in order to incorporate a method to normalize the event data/logs based on from which cloud provider it is received as disclosed by JHA. One of ordinary skilled in the art would have been motivated because such incorporation would facilitate the event data/logs from various cloud providers for further processing (JHA, para. [0016]).
	Vijayan in view of Cooper and further in view of JHA do not explicitly teach, but Tomkins teaches mapping one or more actions (e.g. candidate mediation options – para. [0107]) with associated priorities to the root cause (e.g. selecting candidate mediation options to mitigate the root causes having the most impact and taking least cost to repair in higher priority; FIG. 10; “… The remediation plan process 400 selects remediation options to apply (step 406), i.e., candidate mediation options (including the time of application): these can be capacity changes, content cache changes, stream routing changes, etc. … The selection can include selecting the candidate root causes that will be mitigated and through which options: typically, these are organized into the most desirable sequence of application (those predicted to have the most impact and can be repaired at least cost are preferred) …” – para. [0107]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Vijayan in view of Cooper in view of JHA and further in view of Tomkins in order to incorporate a method to select remediation options to mitigate the root causes having the most impact and taking least cost to repair in higher priority as disclosed by Tomkins. One of ordinary skilled in the art would have been motivated because such incorporation would provide less expensive and better performance solution to improve quality of experience (Tomkins, para. [0005]).
In regard to claim 17, Vijayan does not explicitly teach, but Cooper teaches wherein at least two of the plurality of overlays are from different vendors (FIG. 4; “… The NFV infrastructure 108 includes all of the hardware and software components (i.e., virtual compute, storage, and network resources, virtualization software, hardware compute, storage, and network resources, etc.) of the computing nodes (e.g., the computing nodes 110 of FIG. 1) from which the VNFs may be deployed. It should be appreciated that the physical and/or virtual components of the NFV infrastructure 108 may span across different locations, data centers, geographies, providers, etc. …” – para. [0062]), and wherein each corresponding telemetry adaptor is configured to normalize generalized telemetry collection (e.g. the SLA agents being configured to preprocess such as timestamp the telemetry data; FIG. 4; “… The SLA monitoring agents are configured timestamp collected telemetry data prior to transmission, such as by a secure clock …” – para. [0061]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Vijayan in view of Cooper in order to incorporate a method to include an SLA agent to collect and preprocess such as timestamp telemetry data for each VNF instance performing a virtualized network service as disclosed by Cooper. One of ordinary skilled in the art would have been motivated because such incorporation would facilitate active monitoring of the network performance in multitenant environments (Copper, para. [0002]).
In regard to claim 18, Vijayan teaches wherein the KPF model is configured to adapt the overlay telemetry data and the underlay telemetry data from multiple vendor specific telemetry models to measure performance of an overlay (FIG. 1; FIG. 3; “… In one example, the ML engine can operate separately and remotely from the virtual or physical analytics engine. This can allow the ML engine to be offered as service to network providers, in an example … The ML engine can also be part of the virtual analytics engine or the physical analytics engine, in different examples …” – para. [0028]; “… For pattern matching 345, the ML engine 340 can determine if a history of events fall under a pattern and whether the real-time KPIs 325 also fall into or deviate from the pattern. This can be based on applying dynamic thresholds 350 developed from historical patterns to the real-time KPIs 325, such as current packet drop rate and percentage. The ML engine 340 can also perform mapping 355 to determine associations between a virtual switch and the physical network, using the graph database …” – para. [0087]; “… In the example of FIG. 3, this can include identifying packet loss and near-future performance deterioration of specific network components, such as the virtual switch and underlying physical hardware, as indicated by element 360 …” – para. [0088]).
In regard to claim 19, Vijayan teaches wherein the RCA utilizes any of unlearned or learned Artificial Intelligence, anomaly detection (e.g. detecting the problem – para. [0073]), threshold crossing, and weakest link analysis (FIG. 4; “… The alert sent to the destination (e.g., orchestrator) can include a root cause analysis (‘RCA’) used by the destination for performing the remedial action. The RCA can be a hardware alert that is sent to the self-healing component. The RCA can come from the physical or virtual analytics engine and identify at least one virtual component (for example, VNF) whose KPI attributes were used in detecting the problem along with the correlating physical hardware device …” – para. [0073]).
In regard to claim 20, Vijayan teaches wherein the one or more remediation modules (e.g. the orchestrator – para. [0025]) are configured to utilize the root cause to one or more of enact a change in the underlay, enact a change in the plurality of overlays (e.g. instantiating a new VNF host – para. [0025]), and communicate results (e.g. providing alerts to an admin; FIG. 2; “… the ML engine can predict whether a software or hardware problem exists by comparing the mapped virtual and physical information to action policies of an ever-evolving model. The model can specify prediction criteria and remedial actions, such as alerts to notify an admin or scripts for automatic remediations. As examples, a service operations interface can provide an administrator with an alert regarding a physical problem. In another example, based on the alert from the ML engine, the orchestrator process can automatically instantiate a new VNF host to replace another that is failing …” – para. [0025]).
Claims 2-4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vijayan et al. (U.S. Pub. No. US 2020/0401936 A1), herein referred to as Vijayan, in view of Cooper et al. (U.S. Pub. No. US 2017/0250892 A1), herein referred to as Cooper, in view of JHA (U.S. Pub. No. US 2021/0044508 A1), in view of Tomkins et al. (U.S. Pub. No. US 2019/0222491 A1), herein referred to as Tomkins, and in further view of Siddiqi et al. (U.S. Pub. No. US 2020/0162315 A1), herein referred to as Siddiqi.
In regard to claim 2, Vijayan in view of Cooper in view of JHA and further in view of Tomkins do not explicitly teach, but Siddiqi teaches wherein the one or more underlays include a plurality of underlays (FIG. 2; FIG. 4; “… The network layer 230 can be conceptualized as a composition of two layers, an underlay 234 comprising physical and virtual network infrastructure (e.g., routers, switches, WLCs, etc.) and a Layer 3 routing protocol for forwarding traffic, and an overlay 232 comprising a virtual topology for logically connecting wired and wireless users, devices, and things and applying services and policies to these entities …” – para. [0141]; “… FIG. 4 illustrates an example of a physical topology for a multi-site enterprise network 400 …” – para. [0150]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Vijayan in view of Cooper in view of JHA in view of Tomkins and further in view of Siddiqi in order to incorporate a method as disclosed by Siddiqi to identify the multiple underlay networks in the software defined network. One of ordinary skilled in the art would have been motivated because such incorporation would facilitate the hierarchical model of the software defined networks.
In regard to claim 3, Vijayan in view of Cooper in view of JHA and further in view of Tomkins do not explicitly teach, but Siddiqi teaches wherein the plurality of underlays include any of metro networks, cloud networks, regional networks, wireless infrastructure, and Software Defined-Wireless Area Network (SD-WAN) infrastructure (FIG. 4; “… There are several approaches to external connectivity, such as a traditional IP network 436, traditional WAN 438A, Software-Defined WAN (SD-WAN) (not shown), or Software-Defined Access (SD-Access) 438B …” – para. [0151]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Vijayan in view of Cooper in view of JHA in view of Tomkins and further in view of Siddiqi in order to incorporate a method as disclosed by Siddiqi to identify the multiple underlay networks in the software defined network. One of ordinary skilled in the art would have been motivated because such incorporation would facilitate the hierarchical model of the software defined networks.
In regard to claim 4, Vijayan in view of Cooper in view of JHA and further in view of Tomkins do not explicitly teach, but Siddiqi teaches wherein the plurality of underlays and the plurality of overlays are arranged in a hierarchical model (FIG. 2; “… The network layer 230 can be conceptualized as a composition of two layers, an underlay 234 comprising physical and virtual network infrastructure (e.g., routers, switches, WLCs, etc.) and a Layer 3 routing protocol for forwarding traffic, and an overlay 232 comprising a virtual topology for logically connecting wired and wireless users, devices, and things and applying services and policies to these entities …” – para. [0141]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Vijayan in view of Cooper in view of JHA in view of Tomkins and further in view of Siddiqi in order to incorporate a method as disclosed by Siddiqi to identify the multiple underlay networks in the software defined network. One of ordinary skilled in the art would have been motivated because such incorporation would facilitate the hierarchical model of the software defined networks.
In regard to claim 10, Vijayan in view of Cooper in view of JHA and further in view of Tomkins do not explicitly teach, but Siddiqi teaches wherein the one or more underlays include a plurality of underlays (FIG. 2; FIG. 4; “… The network layer 230 can be conceptualized as a composition of two layers, an underlay 234 comprising physical and virtual network infrastructure (e.g., routers, switches, WLCs, etc.) and a Layer 3 routing protocol for forwarding traffic, and an overlay 232 comprising a virtual topology for logically connecting wired and wireless users, devices, and things and applying services and policies to these entities …” – para. [0141]; “… FIG. 4 illustrates an example of a physical topology for a multi-site enterprise network 400 …” – para. [0150]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Vijayan in view of Cooper in view of JHA in view of Tomkins and further in view of Siddiqi in order to incorporate a method as disclosed by Siddiqi to identify the multiple underlay networks in the software defined network. One of ordinary skilled in the art would have been motivated because such incorporation would facilitate the hierarchical model of the software defined networks.
In regard to claim 16, Vijayan in view of Cooper in view of JHA and further in view of Tomkins do not explicitly teach, but Siddiqi teaches wherein the one or more underlays include a plurality of underlays (FIG. 2; FIG. 4; “… The network layer 230 can be conceptualized as a composition of two layers, an underlay 234 comprising physical and virtual network infrastructure (e.g., routers, switches, WLCs, etc.) and a Layer 3 routing protocol for forwarding traffic, and an overlay 232 comprising a virtual topology for logically connecting wired and wireless users, devices, and things and applying services and policies to these entities …” – para. [0141]; “… FIG. 4 illustrates an example of a physical topology for a multi-site enterprise network 400 …” – para. [0150]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Vijayan in view of Cooper in view of JHA in view of Tomkins and further in view of Siddiqi in order to incorporate a method as disclosed by Siddiqi to identify the multiple underlay networks in the software defined network. One of ordinary skilled in the art would have been motivated because such incorporation would facilitate the hierarchical model of the software defined networks.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Neil, US 11,018,959 B1. This reference discloses that a telemetry collection module collects data from all hardware/software data-sources and normalizes collected data into one or more streams for further processing (Neil, col. 7, ll. 1-7).
Yadav et al., US 2019/0379572 A1. This reference discloses that a cross-domain assurance system collects first fabric data for a first network in a first network domain and second fabric data for a second network in a second network domain, normalizes the second fabric data based on the first network domain, and correlates the first fabric data with the normalized second fabric data (Yadav, Abstract).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZONGHUA DU whose telephone number is (408)918-7596. The examiner can normally be reached Monday - Friday 7:30 AM - 4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on (571) 272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.D./Examiner, Art Unit 2448                                                                                                                                                                                                        
/JONATHAN A BUI/Primary Examiner, Art Unit 2448